DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 13, 14, 15, the statement “in such a way” is vague and indefinite.  It is not clear what “way” is the first operating mode or how it may vary in “such a way”.
In claims 2 – 6, the statement, “the output current is performed in a steady state by an absolute value” is indefinite.  It is not clear how the output current may be “performed” by an absolute value.  It is not clear what would be consider “an absolute value” of a current.  Any value or non-negative value other than zero qualifies as “an absolute value”.  It is unclear what are the meets and bounds of the claims if the claims are trying to cover any and all of the values that can be use in the method of controlling the system, which are performed in the output current.
It is unclear what are the claims trying to encompass.
In claims 2, 7, 9 – 11, the statement, “the output current is performed dynamically” is indefinite.  It is not clear how an output current is perform dynamically.  It is not clear how the output current is “perform”? It is not clear how an output current is dynamically or what the claims are trying to describe with respect to the current.
In claim 13, the statement “or substantially corresponds thereto” is vague.  It is not clear what a maximum current might corresponds to, much less, substantially corresponding.
Claim 8, 16 are rejected due to their dependency on claims 1, 16.

In order to advance prosecution in the merits, the Prior Art will be applied 
as best understood by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 11, 13 – 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al (US 9,093,924).
Gupta et al discloses, regarding, 
Claim 1, a method comprising: operating a converter on a three-phase electrical power supply grid (see Fig. 2), the operating comprising: operating the converter in a first operating mode by a controller for generating an output current (see abstract), wherein the converter in the first operating mode operates in such a way as to apply a voltage to the electrical power supply grid (see Fig. 2, 6); detecting a grid fault on the electrical power supply grid during the first operating mode (see abstract); and limiting the output current of the converter by current limitation when a grid fault on the electrical power supply grid has been detected during the first operating mode (column 5, lines 17 – 25).  

Claim 2, limiting the output current is performed in a steady state by an absolute value (since any value applies; see Fig. 9) or dynamically by a reference system.  

Claim 3, limiting the output current is performed in the steady state by the absolute value, the method further comprising measuring an active component of the output current (column 4, lines 41 – 45).  

Claim 4, limiting the output current is performed in the steady state by the absolute value, the method further comprising measuring a distortive reactive power of the output current (column 3, lines 21 – 24).

Claim 11, the current limitation is performed dynamically by the reference system, the method further comprising setting a setpoint power value by closed-loop power control (column 10, lines 1 – 20; see Fig. 3).

Claim 13, limiting the output current occurs in such a way that the output current of the converter falls below a predetermined maximum current or substantially corresponds thereto (since at some point the power goes down; see Fig. 9; column 1, lines 22 – 25).  

Claim 14, an apparatus comprising: a controller coupled to a three-phase electrical power supply grid and configured to inject electrical energy into the electrical power supply grid, wherein the controller is configured to: operate a converter in a first operating mode for generating an output current (see Figs. 2, 6), wherein the converter in the first operating mode operates in such a way as to apply a voltage to a three-phase electrical power supply grid (see Fig. 6); detect a grid fault on the electrical power supply grid during the first operating mode (see abstract); and when a grid fault on the electrical power supply grid has been detected during the first operating mode, limit the output current of the converter by current limitation (column 5, lines 17 – 25).  

Claim 15, the output current is limited in such a way that the output current of the converter falls below a predetermined maximum current or substantially corresponds thereto (since at some point the power goes down; see Fig. 9; column 1, lines 22 – 25).    

Claim 16, a wind power installation (see Fig. 1) or an electrical store comprising the apparatus according to claim 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5, 6, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al in view of Wobben (PL 207442).
Gupta et al discloses all of the limitations above.  However, Gupta et al does not disclose the limitations below.
On the other hand, Wobben discloses, regarding, 
Claim 5, limiting the output current is performed in the steady state by the absolute value, the method further comprising accelerating or 14decelerating a voltage phasor in order to regulate a distortive reactive power of the output current to zero (since the phase angle is changed; see Fig. 3 & pages 2, 3 of English machine translation related to the phase shift angle).  

Claim 6, limiting the output current is performed in the steady state by the absolute value, the method further comprising accelerating or decelerating a voltage phasor in order to set a setpoint active power value (since the phase angle is changed; see Fig. 3 & pages 2, 3 of English machine translation related to the phase shift angle).  

Claim 9, the current limitation is performed dynamically by the reference system, the method further comprising detecting a phase or an amplitude of an output clamping voltage at the converter or both the phase and the amplitude (see claims 1, 2 of document).

Claim 12, the closed-loop power control involves accelerating or decelerating a voltage phasor (since the phase angle is changed; see Fig. 3 & pages 2, 3 of English machine translation related to the phase shift angle).  

It would have been obvious before the effective filing date of the claimed invention to design the method/apparatus as disclosed by Gupta et al and to modify the invention per the limitations disclose by Wobben for the purpose of reducing unwanted fluctuations in a grid.

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al in view of Barkan (US 4,184,186).
Gupta et al discloses all of the limitations above.  However, Gupta et al does not disclose the limitations below.
On the other hand, Barkan discloses, regarding, 
Claim 7, limiting the output current is performed dynamically by the reference system, the method further comprising latching a controller in a closed-loop output current control for the first operating mode (see Figs 1, 2).  

Claim 8. The method according to claim 7, wherein the latching occurs after an overload or depending on at least one predetermined criterion (column 4, lines 11 – 13).

It would have been obvious before the effective filing date of the claimed invention to design the method/apparatus as disclosed by Gupta et al and to modify the invention per the limitations disclose by Barkan for the purpose of providing a current limiting system that is simple and rapidly diverting fault current.



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al in view of Achilles et al (US 11,031,784).
Gupta et al discloses all of the limitations above.  However, Gupta et al does not disclose the limitations below.
On the other hand, Achilles et al discloses, regarding, 
Claim 10, the current limitation is performed dynamically by the reference system, the method further comprising setting a voltage reference system to a detected output clamping voltage (see Figs. 6, 7).
It would have been obvious before the effective filing date of the claimed invention to design the method/apparatus as disclosed by Gupta et al and to modify the invention per the limitations disclose by Achilles et al for the purpose of controlling a power system during a contingency event.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

May 13, 2022